

Exhibit 10.20


May 16, 2018


Thomas Barber


Dear Mr. Barber:


We are pleased to confirm the terms and conditions of your employment with
Wyndham Hotels & Resorts, Inc. (the “Company”) as Chief Global Strategy &
Development Officer effective as of June 1, 2018 (the “Effective Date”). This
position reports to the Chief Executive Officer of the Company.


Your base salary, paid on a biweekly basis, will be $15,384.62, which equates to
an annualized base salary of $400,000, subject to annual review by the Company’s
Board of Directors’ Compensation Committee (the ‘Committee’) in its sole
discretion.


You will be eligible to participate in the Company’s annual incentive
compensation plan as in effect from time to time (the “AIP”), with a target
annual incentive compensation award opportunity equal to 75% of your eligible
base salary, and with your actual annual incentive compensation award (if any)
determined based upon the attainment of one or more performance goals
established by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”). However, for the period of January 1, 2018
through the date immediately before the Effective Date (the “Pre-Spin Period”),
your annual incentive compensation award will be determined pursuant to the
guidelines provided under the Wyndham Worldwide Corporation 2018 AIP, and based
on your Pre-Spin annual incentive compensation target, as determined by the
Compensation Committee of the Board of Directors of Wyndham Worldwide
Corporation. For the balance of 2018, your annual incentive compensation award
will be subject to the terms of the AIP and based upon your eligible base salary
during that period and your new incentive compensation target opportunity. Your
annual incentive compensation award, including any annual incentive compensation
award for the Pre-Spin Period, (if any) will be paid to you at such time as
shall be determined by the Compensation Committee, but in no event later than
the last day of the calendar year immediately following the calendar year in
which such annual incentive compensation award is earned.
You will be eligible for executive perquisites, which currently include
Company-provided automobile and financial planning assistance; however, our
program is subject to change from time to time. In accordance with our
reimbursement policy, as the same may be amended from time to time, the Company
will reimburse all taxable business expenses to you on or before the last day of
your taxable year following the taxable year in which the expenses are incurred.





--------------------------------------------------------------------------------




Per the Company’s standard policy, this letter agreement (this “Agreement”) is
not intended, nor should it be considered, to be an employment contract for a
definite or indefinite period of time. As you know, employment with the Company
is at will, and either you or the Company may terminate your employment at any
time, with or without Cause and with or without prior notice. For purposes of
this Agreement, “Cause” means any of the following: (a) your willful failure to
substantially perform your duties as an employee of the Company or any
subsidiary (other than any such failure resulting from incapacity due to
physical or mental illness), (b) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct by you against the Company or any subsidiary,
(c) your conviction of a felony or any crime involving moral turpitude (which
conviction, due to the passage of time or otherwise, is not subject to further
appeal), (d) your gross negligence in the performance of your duties, or (e)
your purposefully or negligently making (or having been found to have made) a
false certification to the Company pertaining to its financial statements.
Unless the Company reasonably determines in its sole discretion that your
conduct is not subject to cure, then the Company will provide notice to you of
its intention to terminate your employment for Cause hereunder, along with a
description of your conduct which the Company believes gives rise to Cause, and
provide you with a period of fifteen (15) days in which to cure such conduct
and/or challenge the Company’s determination that Cause exists hereunder;
provided, however, that (i) the determination of whether such conduct has been
cured and/or gives rise to Cause shall be made by the Company in its sole
discretion; and (ii) the Company shall be entitled to immediately and
unilaterally restrict or suspend your duties during such fifteen (15)-day period
pending such determination.
In the event your employment with the Company is terminated by the Company other
than for Cause (not, for the avoidance of doubt, due to your death or your
Disability (as such term is defined in the Company’s long-term disability plan))
(a “Qualifying Termination”), subject to the terms and conditions set forth in
this Agreement, you will receive severance pay equal to 200% multiplied by the
sum of: (a) your then current base salary; plus (b) an amount equal to the
highest annual incentive compensation award paid to you with respect to the
three (3) fiscal years of the Company immediately preceding the fiscal year in
which your termination of employment occurs, but in no event shall the amount
(b) exceed your then target compensation incentive award. In the event you
become entitled to severance pay under the circumstances described in this
Agreement during the three (3) years following the Effective Date, the amount
(b) above shall be no less than your target annual incentive compensation award.
The severance pay will be paid to you in the form of a cash lump sum payment,
less all applicable withholdings and deductions, in the first payroll period
following the date on which the separation agreement referenced in the following
paragraph becomes effective and non-revocable; provided that, to the extent your
severance payment is subject to Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance issued thereunder
(collectively, “Code Section 409A”), your termination of employment must
constitute a “separation from service” under Code Section 409A; provided,
further, that in the event the period during which you are entitled to consider
(and revoke, if applicable) such separation agreement spans two calendar years,
then any payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (a) the end of the
revocation period (assuming that you do not revoke) and (b) the first business
day of the second calendar year (regardless of whether you used the full time
period allowed for consideration), as and to the extent required for purposes of
Code Section 409A; and provided, further, that the Company shall have the right
to offset against such severance pay any then-existing documented and bona fide
monetary debts you owe to the Company or any of its subsidiaries, to the extent
permissible under Code Section 409A.




2

--------------------------------------------------------------------------------




The above provision of severance pay is subject to, and contingent upon, your
execution and non-revocation of a separation agreement, in such form as is
determined by the Company, within sixty (60) days of your termination date. Such
separation agreement will require you to release all of your actual and
purported claims against the Company and its affiliates (including, without
limitation, the Company’s affiliated individuals and entities) and will be in
substantially the form attached hereto as Exhibit A.
You will be eligible to continue to participate in the Company health plans in
which the Executive participates (medical, dental and vision) through the end of
the month in which the Executive’s termination becomes effective. Following such
time, the Executive may elect to continue health plan coverage in accordance
with the provisions of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and if the Executive elects such coverage, the Company will reimburse
the Executive for the costs associated with such continuing health coverage
under COBRA until the earlier of (x) eighteen (18) months from the coverage
commencement date and (y) the date on which the Executive becomes eligible for
health and medical benefits from a subsequent employer.
You agree that you will, with reasonable notice during or after your employment
with the Company, furnish such information as may be in your possession and
fully cooperate with the Company and its affiliates as may be requested in
connection with any claims or legal action in which the Company or any of its
affiliates is or may become a party. During your employment, you will comply in
all respects with the Company’s Business Principles, policies and standards.
After your employment with the Company, you will cooperate as reasonably
requested with the Company and its affiliates in connection with any claims or
legal actions in which the Company or any of its affiliates is or may become a
party. The Company agrees to reimburse you for any reasonable out-of-pocket
expenses incurred by you by reason of such cooperation, including any loss of
salary due, to the extent permitted by law, and the Company will make reasonable
efforts to minimize interruption of your life in connection with your
cooperation in such matters as provided for in this paragraph.
You recognize and acknowledge that all information pertaining to this Agreement
or to the affairs; business; results of operations; accounting methods,
practices and procedures; members; acquisition candidates; financial condition;
clients; customers or other relationships of the Company or any of its
affiliates (“Information”) is confidential and is a unique and valuable asset of
the Company or any of its affiliates. Access to and knowledge of certain of the
Information is essential to the performance of your duties under this Agreement.
You will not, during your employment with the Company or thereafter, except to
the extent reasonably necessary in performance of your duties under this
Agreement, give to any person, firm, association, corporation, or governmental
agency any Information, except as may be required by law. You will not make use
of the Information for your own purposes or for the benefit of any person or
organization other than the Company or any of its affiliates. You will also use
your best efforts to prevent the disclosure of this Information by others. All
records, memoranda, etc. relating to the business of the Company or its
affiliates, whether made by you or otherwise coming into your possession, are
confidential and will remain the property of the Company or its affiliates.
Upon a Qualifying Termination, you will be eligible to vest in and be paid a
pro-rata portion of any performance-based long-term incentive award (excluding
stock options and stock appreciation rights) that you may hold at the time of
such Qualifying Termination, with such pro-ration based upon the portion of the
full performance period during which you were employed by the Company plus
twelve (12) months (or, if less, assuming your continued employment for the
entire performance period remaining after your




3

--------------------------------------------------------------------------------




Qualifying Termination); provided that the performance goals applicable to the
performance-based long-term incentive award are achieved. Payment of any such
vested performance-based long-term incentive award will occur at the same time
that such performance-based long-term incentive awards are paid to
actively-employed employees generally. In addition, all long-term incentive
awards that are not subject to performance-based vesting and that would have
otherwise vested within the twelve (12)-month period following your Qualifying
Termination will become vested upon your Qualifying Termination, and any such
long-term incentive awards which are stock options or stock appreciation rights
will remain outstanding for a period of two (2) years (but not beyond the
original expiration date) following your Qualifying Termination. This paragraph
shall not supersede or replace any provision or right relating to the
acceleration of the vesting of any long-term incentive award (whether or not
performance-based) in the event of a change in control of the Company or your
death or disability, whether pursuant to an applicable stock plan document or
award agreement.
Although the Company does not guarantee to you any particular tax treatment
relating to any payments made or benefits provided to you in connection with
your employment with the Company, it is intended that such payments and benefits
be exempt from, or comply with, Code Section 409A, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A.
You hereby acknowledge and agree to the dispute resolution provisions set forth
in Appendix A attached hereto.
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement will be governed by
the internal laws of that state.
We are excited to have you contribute to the success of our newly-formed company
and look forward to having you as a member of our team.
Sincerely,
By:
Wyndham Hotels & Resorts, Inc.

/s/ Mary Falvey    
Name:    Mary Falvey
Title:    Chief Administrative Officer


ACKNOWLEDGED AND ACCEPTED:
/s/ Thomas Barber        
Name:      Thomas Barber
Date: June 1, 2018






4

--------------------------------------------------------------------------------





APPENDIX A
1.
You and the Company mutually consent to the resolution by final and binding
arbitration of any and all disputes, controversies, or claims related in any way
to your employment and/or relationship with the Company, including, without
limitation, any dispute, controversy or claim of alleged discrimination,
harassment, or retaliation (including, but not limited to, claims based on race,
sex, sexual preference, religion, national origin, age, marital or family
status, medical condition, or disability); any dispute, controversy, or claim
arising out of or relating to any agreements between you and the Company,
including this Agreement; and any dispute as to the ability to arbitrate a
matter under this Agreement (collectively, “Claims”); provided, however, that
nothing in this Agreement shall require arbitration of any Claims which, by law,
cannot be the subject of a compulsory arbitration agreement, and nothing in this
Agreement shall be interpreted to mean that you are precluded from filing
complaints with the Equal Employment Opportunity Commission or the National
Labor Relations Board.

2.
Any party who is aggrieved will deliver a notice to the other party setting
forth the specific points in dispute within the same statute of limitations
period applicable to such Claims. Any points remaining in dispute twenty
(20) days after the giving of such notice may be submitted to arbitration in New
York, New York, in the Borough of Manhattan, to JAMS, before a single arbitrator
appointed in accordance with the Employment Arbitration Rules and Procedures of
JAMS (“JAMS Rules”) then in effect, modified only as herein expressly provided.
The arbitrator shall be selected in accordance with the JAMS Rules; provided
that the arbitrator shall be an attorney (i) with at least ten (10) years of
significant experience in employment matters and/or (ii) a former federal or
state court judge. After the aforesaid twenty (20) days, either party, upon ten
(10) days’ notice to the other, may so submit the points in dispute to
arbitration. The arbitrator may enter a default decision against any party who
fails to participate in the arbitration proceedings. The arbitrator will be
empowered to award either party any remedy, at law or in equity, that the party
would otherwise have been entitled to, had the matter been litigated in court;
provided, however, that the authority to award any remedy is subject to whatever
limitations, if any, exist in the applicable law on such remedies. The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. Any judgment on or enforcement of any
award, including an award providing for interim or permanent injunctive relief,
rendered by the arbitrator may be entered, enforced, or appealed in any court
having jurisdiction thereof. Any arbitration proceedings, decision, or award
rendered hereunder, and the validity, effect, and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

3.
Each party to any dispute shall pay its own expenses, including attorneys' fees;
provided, however, that the Company shall pay all reasonable costs, fees, and
expenses that you would not otherwise have been subject to paying if the Claim
had been resolved in a court of competent jurisdiction.

4.
The parties agree that this Appendix A has been included to rapidly,
inexpensively and confidentially resolve any disputes between them, and that
this Appendix A will be grounds for dismissal of any court action commenced by
either party with respect to this Agreement, except as otherwise provided in
Paragraph 1 herein, other than (i) any action seeking a restraining order or
other injunctive or equitable relief or order in aid of arbitration or to compel
arbitration from a court of competent jurisdiction, (ii) any action seeking
interim injunctive or equitable relief from the arbitrator pursuant to the JAMS
Rules or (iii) post-arbitration actions seeking to enforce an arbitration award
from a court of competent jurisdiction. IN THE EVENT THAT ANY COURT DETERMINES
THAT THIS ARBITRATION






--------------------------------------------------------------------------------




PROCEDURE IS NOT BINDING, OR OTHERWISE ALLOWS ANY LITIGATION REGARDING A
DISPUTE, CLAIM, OR CONTROVERSY COVERED BY THIS AGREEMENT TO PROCEED, THE PARTIES
HERETO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN OR WITH RESPECT TO
SUCH LITIGATION.
5.
The parties will keep confidential, and will not disclose to any person, except
to counsel for either of the parties and/or as may be required by law, the
existence of any controversy hereunder, the referral of any such controversy to
arbitration or the status or resolution thereof. Accordingly, you and the
Company agree that all proceedings in any arbitration shall be conducted under
seal and kept strictly confidential. In that regard, no party shall use,
disclose, or permit the disclosure of any information, evidence, or documents
produced by any other party in the arbitration proceedings or about the
existence, contents, or results of the proceedings, except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration, or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests (e.g., by application for a protective order and/or to
file under seal).











6

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE


As a condition precedent to Wyndham Hotels & Resorts, Inc. (the “Company”)
providing the consideration set forth in [Paragraph 6 of the employment letter
agreement]/[Section 6(A)(i)-(iii) of the Employment Agreement], dated ______,
2018 (the “Employment Agreement”), to which this Release is attached as Exhibit
A (this “Release”), on or following the “ADEA Release Effective Date” (as
defined below) to the undersigned executive (“Executive”), Executive hereby
agrees to the terms of this Release as follows:


1.Release.


(a)    Subject to Section 1(c) below, Executive, on behalf of Executive and
Executive’s heirs, executors, administrators, successors and assigns, hereby
voluntarily, unconditionally, irrevocably and absolutely releases and discharges
the Company, its parent, and each of their subsidiaries, affiliates and joint
venture partners, and all of their past and present employees, officers,
directors, agents, owners, shareholders, representatives, members, attorneys,
partners, insurers and benefit plans, and all of their predecessors, successors
and assigns (collectively, the “Released Parties”) from any and all claims,
demands, causes of action, suits, controversies, actions, cross-claims,
counter‑claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, any other damages, claims for costs and
attorneys’ fees, losses or liabilities of any nature whatsoever in law and in
equity and any other liabilities, known or unknown, suspected or unsuspected of
any nature whatsoever (hereinafter, “Claims”) that Executive has or may have
against the Released Parties: (i) from the beginning of time through the date
upon which Executive signs this Release; (ii) arising from or in any way related
to Executive’s employment or termination of employment with any of the Released
Parties; (iii) arising from or in any way related to any agreement with any of
the Released Parties, including but not limited to the Employment Agreement;
and/or (iv) arising from or in any way related to awards, policies, plans,
programs or practices of any of the Released Parties that may apply to Executive
or in which Executive may participate, in each case, including, but not limited
to, under any federal, state or local law, act, statute, code, order, judgment,
injunction, ruling, decree, writ, ordinance or regulation, including, but not
limited to, any Claims under the Age Discrimination in Employment Act, as
amended (the “ADEA”).


(b)    Executive understands that Executive may later discover claims or facts
that may be different than, or in addition to, those which Executive now knows
or believes to exist with regards to the subject matter of this Release and the
releases in this Section 1, and which, if known at the time of executing this
Release, may have materially affected this Release or Executive’s decision to
enter into it. Executive hereby waives any right or claim that might arise as a
result of such different or additional claims or facts.


(c)    This Release is not intended to bar or affect (i) any Claims that may not
be waived by private agreement under applicable law, such as claims for workers’
compensation or unemployment insurance benefits, (ii) vested rights under the
Company’s 401(k) or pension plan, [(iii) rights to indemnification under Section
9 of the Employment Agreement,] (iv) any right to the payments and benefits set
forth in [Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement,
and/or (v) any earned, but





--------------------------------------------------------------------------------




unpaid, wages or paid-time-off payable upon a termination of employment that may
be owed pursuant to Company policy and applicable law or any unreimbursed
expenses payable in accordance with Company policy.


(d)    Nothing in this Release is intended to prohibit or restrict Executive’s
right to file a charge with, or participate in a charge by, the Equal Employment
Opportunity Commission or any other local, state, or federal administrative body
or government agency; provided, however, that Executive hereby waives the right
to recover any monetary damages or other relief against any Released Parties to
the fullest extent permitted by law, excepting any benefit or remedy to which
Executive is or becomes entitled to pursuant to Section 922 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act.


(e)    Notwithstanding anything in this Release to the contrary, Executive’s
release of Claims under the ADEA (the “ADEA Release”) shall only become
effective upon: (i) Executive’s separate signature set forth on the signature
page of this Release reflecting his assent to his release of Claims under the
ADEA and (ii) the occurrence of the ADEA Release Effective Date.


(f)    Executive represents that Executive has made no assignment or transfer of
any right or Claim covered by this Section 1 and that Executive further agrees
that he is not aware of any such right or Claim covered by this Section 1.


(g)    Executive acknowledges that, as of the date upon which Executive signs
this Release, Executive has not (i) filed a Claim with any local, state, or
federal administrative body or government agency or (ii) furnished information
or assistance to any non-governmental person or entity, who or which is taking
or considering whether to take legal action against any of the Released Parties.


2.    Return of Company Property. Executive represents that he has returned to
the Company all Company property and confidential and proprietary information in
his possession or control, in any form whatsoever, including without limitation,
equipment, telephones, smart phones, PDAs, laptops, credit cards, keys, access
cards, identification cards, security devices, network access devices, pagers,
documents, manuals, reports, books, compilations, work product, e-mail messages,
recordings, tapes, removable storage devices, hard drives, computers and
computer discs, files and data, which Executive prepared or obtained during the
course of his employment with the Company.  Executive has also provided the
Company with the passcodes to any lock devices or password protected
work-related accounts.  If Executive discovers any property of the Company or
confidential or proprietary information in his possession after the date upon
which he signs this Agreement, Executive shall immediately return such property.


3.    Nondisparagement. Subject to Section 6 below, Executive agrees not to (a)
make any statement, written or oral, directly or indirectly, which in any way
disparages the Released Parties or their business, products or services in any
manner whatsoever, or portrays the Released Parties or their business, products
or services in a negative light or would in any way place the Released Parties
in disrepute; and/or (b) encourage anyone else to disparage or criticize the
Released Parties or their business, products or services, or put them in a bad
light.


4.    Consultation/Voluntary Agreement. Executive acknowledges that the Company
has advised Executive to consult with an attorney prior to executing this
Release. Executive has carefully read




8

--------------------------------------------------------------------------------




and fully understands all of the provisions of this Release. Executive is
entering into this Release, knowingly, freely and voluntarily in exchange for
good and valuable consideration to which Executive would not be entitled in the
absence of executing and not revoking this Release.


5.    Review and Revocation Period. Executive has been given twenty-one (21)
calendar days to consider the terms of this Release, although Executive may sign
it at any time sooner. Executive has seven (7) calendar days after the date on
which Executive executes this Release for purposes of the ADEA Release to revoke
Executive’s consent to the ADEA Release. Such revocation must be in writing and
must be e-mailed to [__] at [__]. Notice of such revocation of the ADEA Release
must be received within the seven (7) calendar days referenced above. In the
event of such revocation of the ADEA Release by Executive, with the exception of
the ADEA Release (which shall become null and void), this Release shall
otherwise remain fully effective. Provided that Executive does not revoke his
execution of the ADEA Release within such seven (7) day revocation period, the
“ADEA Release Effective Date” shall occur on the eighth calendar day after the
date on which he signs the signature page of this Release reflecting Executive’s
assent to the ADEA Release. If Executive does not sign this Release (including
the ADEA Release) within twenty-one (21) days after the Company presents it to
him, or if Executive timely revokes the ADEA Release within the above-referenced
seven day period, Executive shall have no right to the payments and benefits set
forth in [Paragraph 6]/[Section 6(A)(i)-(iii)] of the Employment Agreement.


6.    Permitted Disclosures. Nothing in this Release or any other agreement
between Executive and the Company or any other policies of the Company or its
affiliates shall prohibit or restrict Executive or Executive’s attorneys from:
(a) making any disclosure of relevant and necessary information or documents in
any action, investigation, or proceeding relating to this Release, or as
required by law or legal process, including with respect to possible violations
of law; (b) participating, cooperating, or testifying in any action,
investigation, or proceeding with, or providing information to, any governmental
agency or legislative body, any self-regulatory organization, and/or pursuant to
the Sarbanes-Oxley Act; or (c) accepting any U.S. Securities and Exchange
Commission awards. In addition, nothing in this Release or any other agreement
between Executive and the Company or any other policies of the Company or its
affiliates prohibits or restricts Executive from initiating communications with,
or responding to any inquiry from, any regulatory or supervisory authority
regarding any good faith concerns about possible violations of law or
regulation. Pursuant to 18 U.S.C. § 1833(b), Executive will not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret of the Company or its affiliates that (i) is made
(x) in confidence to a Federal, state, or local government official, either
directly or indirectly, or to Executive’s attorney and (y) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the trade
secret to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.
Nothing in this Release or any other agreement between the Company and Executive
or any other policies of the Company or its affiliates is intended to conflict
with 18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets
that are expressly allowed by such section.


7.    No Admission of Wrongdoing. Neither this Release, nor the furnishing of
the consideration for this Release, shall be deemed or construed at any time to
be an admission by the parties of any improper or unlawful conduct, and all of
the parties expressly deny any improper or unlawful conduct.




9

--------------------------------------------------------------------------------






8.    Third-Party Beneficiaries. Executive acknowledges and agrees that all
Released Parties are third-party beneficiaries of this Release and have the
right to enforce this Release.


9.    Amendments and Waivers. No amendment to or waiver of this Release or any
of its terms will be binding unless consented to in writing by Executive and an
authorized representative of the Company. No waiver by any Released Party of a
breach of any provision of this Release, or of compliance with any condition or
provision of this Release to be performed by Executive, will operate or be
construed as a waiver of any subsequent breach with respect to any other
Released Party or any similar or dissimilar provision or condition at the same
or any subsequent time. The failure of any Released Party to take any action by
reason of any breach will not deprive any other Released Party of the right to
take action at any time.


10.     Governing Law; Jury Waiver. This Release shall be governed by, and
construed in accordance with, the laws of the State of New Jersey, without
regard to the application of any choice-of-law rules that would result in the
application of another state’s laws. Subject to Section 13 below, Executive
irrevocably consents to the jurisdiction of, and exclusive venue in, the state
and federal courts in New Jersey with respect to any matters pertaining to, or
arising from, this Release. EXECUTIVE EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
RELEASE OR THE MATTERS CONTEMPLATED HEREBY.


11.    Savings Clause. If any term or provision of this Release is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Release or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision of this
Release is invalid, illegal or unenforceable, this Release shall be enforceable
as closely as possible to its intent of providing the Released Parties with a
full release of all legally releasable claims through the date upon which
Executive signs this Release.


12.    Continuing Obligations. [Paragraphs 9 and 10]/[Section 7] of the
Employment Agreement [are/][is] incorporated herein by reference (the
“Continuing Obligations”). If Executive breaches the Continuing Obligations, all
amounts and benefits payable under this Release shall cease and, upon request,
Executive shall immediately repay to the Company any and all amounts already
paid pursuant to this Release. If any one or more of the Continuing Obligations
shall be held by an arbitrator or a court of competent jurisdiction to be
excessively broad as to duration, geography, scope, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent allowed by applicable law.


13.    Arbitration. [Appendix A]/[Section 15] of the Employment Agreement is
incorporated herein by reference and such terms and conditions shall apply to
any disputes under this Agreement.


14.    Entire Agreement. Except as expressly set forth herein, Executive
acknowledges and agrees that this Release constitutes the complete and entire
agreement and understanding between the Company and Executive with respect to
the subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Release,
including the mutual covenants, agreements,




10

--------------------------------------------------------------------------------




acknowledgments and affirmations contained herein, is intended to constitute a
complete settlement and resolution of all matters set forth in Section 1 hereof.
Executive represents that, in executing this Release, Executive has not relied
upon any representation or statement made by any of the Released Parties, other
than those set forth in this Release, with regard to the subject matter, basis,
or effect of this Release.




[SIGNATURE PAGE TO FOLLOW]






11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Executive has executed this Release as of the
below-indicated date(s).


EXECUTIVE


_______________________________________
(Signature)        


Print Name: _____________________________


Date: ___________________________________    


ACKNOWLEDGED AND AGREED
WITH RESPECT TO ADEA RELEASE


EXECUTIVE


_______________________________________
(Signature)        


Print Name: _____________________________


Date: ___________________________________    


                                        




12